DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by UNIV NANJING AERONAUTICS & ASTRONAUTICS (CN108390134 (A); hereinafter referred to as UNAA).
UNAA discloses in paragraph 23 and 24 and figure 2 and 5 a dynamic aperture comprising a base layer (Fig. 2, dielectric substrate A4); a conductive structure (Fig. 2, metal layer with Jerusalem cross slits A2) disposed on the base layer (Fig. 2); and a layer of a material having a dynamically controllable electrical conductivity (Fig. 2, layer comprising silicon wafers A3), the layer of the material being disposed over the base layer and the conductive structure (Fig. 2), a transmission profile of the dynamic aperture being determined by a combination of the conductive structure and the layer of the material (Fig. 5, para 24, the conductivity of the silicon wafer is independently changed), and the transmission .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuai Zhao et al. ("Electrically triggered dual-band tunable terahertz metamaterial band-pass filter based on Si3N4-VO2-Si3N4 sandwich,” Chinese Physics B, (2019) Vol. 28, No. 5, as submitted in the IDS 11/02/2020; hereinafter referred to as Zhao).
With regard to Claim 1, Zhao discloses a circuit comprising a base layer (Fig. 1a, lower Si layer); a conductive structure (Fig. 1a, Al layer) disposed on the base layer (as depicted in Fig. 1a); and a layer of a material having a dynamically controllable electrical conductivity (Fig. 1a, section 3, VO2 layer, conductivity increases from minimum to maximum), the layer of the material being disposed between (note that it is not over as claimed) the base layer and the conductive structure (Fig. 1a), a transmission profile of the dynamic aperture being determined by a combination of the conductive structure and the layer of the material (Fig. 4b), and the transmission profile being dynamically alterable by controlling the electrical conductivity of the layer of the material (Figs. 4a-4b).  The circuit of Zhao meets all of the claimed limitations of the recited aperture of the present application except for the arrangement such as “the layer of the material being disposed between the base layer and the conductive structure” rather than “the layer of the material being disposed over the base layer and the conductive structure, as recited in the claim.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to rearrange the layer of the material being disposed between the base layer and the conductive structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  One would have been motivated to rearrange the layer of the material in the aperture of Zhao for the advantage of being able to meet the specific condition of the particular application.  Therefore, the claimed invention does not define patentably over the circuitry of Zhao.

With regard to Claim 3, the above discussed aperture of the present invention is rendered obvious by Zhao except for not disclosing that the frequency selective surface is employed as an electromagnetic interference shield.  However, it is well known in the art that for circuit designers to employ the frequency selective surface as an electromagnetic interference shield to selectively shield devices against EM disturbances because unwanted EMI becomes an increasingly persistent problem and one way to diminish or eliminate EMI altogether is via frequency-selective surfaces, of which fact official notice is taken by the examiner.  Since the electromagnetic interference (EMI) caused by microwave sources leads to the malfunction and faulty readings of many real-time systems.  Hence it is essential to provide EMI shielding for sensitive electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the frequency selective surface as an electromagnetic interference shield to selectively shield devices against EM disturbances.  So the term “wherein the conductive structure is an electromagnetic interference shield” is rendered obvious in view of Zhao. 
With regard to Claim 4, wherein the electromagnetic interference shield includes a plurality of conductive wires arranged in a two-dimensional grid (see Figs. 1c, 3).
With regard to Claim 5, the terms “further comprising a controller configured to apply a control voltage to at least a subset of the plurality of conductive wires to resistively heat the subset of the plurality of conductive wires and thereby heat a surrounding portion of the metal-to-insulator transition material to alter the electrical conductivity of the surrounding portion of the metal-to-insulator transition material” is rendered obvious in view of Zhao (see Fig. 3, section 2).

With regard to Claim 7, the terms “wherein the frequency selective surface is configured to produce a bandpass filter in the transmission profile of the dynamic aperture, and wherein at least one of a range of frequencies included in a passband of the bandpass filter and a level of transmission in the passband of the bandpass filter is adjustable by controlling the electrical conductivity of the metal-to-insulator transition material” (see title, pages 1, 2 and 5). 
With regard to Claims 8 and 9, the above discussed aperture of the present invention is rendered obvious by Zhao except for not disclosing that comprising a cladding layer disposed over the layer of the material, wherein the layer of the material is integrated with an adhesive that bonds the cladding layer and the base layer together.  Since it is common in the art to add a protective cladding layer and to use adhesive for multilayer structures.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adhere the layers to one another and ensure robustness of the device would employ an adhesive and a cladding layer.  Therefore, the terms “a cladding layer disposed over the layer of the material, wherein the layer of the material is integrated with an adhesive that bonds the cladding layer and the base layer together” is rendered obvious in view of Zhao. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 9, 2022